
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



Addendum to Letter Employment Agreement of December 1, 2003


This Addendum to Michelle A. Peluso's Letter Employment Agreement of December 1,
2003 (the "Agreement") is entered into effective as March [    ], 2006, by and
between Travelocity.com LP (the "Company") and Michelle A. Peluso ("Employee").

The Company and Employee hereby agree that the provisions of Section 6(b)
(Termination Other Than for Cause) of the Agreement shall be replaced with the
following language:

If the Board of Directors terminates your employment without Cause (except in
the circumstances that would result in a payment under your ETBA, which will be
governed by that agreement), and subject to your executing an Agreement and
General Release in form and substance reasonably acceptable to the Company:
(i) the Company will pay to you as severance, in a lump sum or in installments
paid bi-weekly, semi-monthly, monthly or quarterly in the discretion of the
Compensation Committee over twenty-four months, an amount equal to 200% of your
most recently established Base Salary plus 200% of your VCP Target that is in
effect when termination occurs; (ii) any stock options awarded to you after the
date of this Agreement that have not yet vested as of the termination date and
that would otherwise have vested within 90 days of the termination date will
become immediately vested on the termination date and will be exercisable until
at least the 15th day of the third month following your termination of
employment (or, if longer, until the time set forth in the applicable stock
options agreements); (iii) any remaining restrictions on any Restricted Stock
granted to you after the date of this Agreement as to which the restrictions
would otherwise have lapsed within 90 days of the termination date will
immediately lapse as of the termination date; and (iv) you would be eligible for
any benefits required to be provided pursuant to the terms of any other
applicable benefit plan, policy or program or that are required by law.

Any amounts paid under this Section 6(b) shall be paid, and any other
accommodation under this Section 6(b) shall be made, if and only if, and only
for so long as, you are in full compliance with all of your obligations to the
Company pursuant to Sections 7(a) through 7(c) with respect to Non-solicitation,
Non-recruitment and Non-competition. Any breach by you of any of those
obligations shall entitle the Company to a full refund of any amounts previously
paid to you under this Section 6(b) and to suspend any further payments
hereunder as a non-exclusive remedy. Further, you agree that the refund to the
Company of such termination payments or benefits, and the suspension thereof, as
a consequence of your breach of such obligations do not in any way limit the
ability of the Company to pursue injunctive relief or to seek additional damages
with respect to your breach of such obligations. In addition, you agree that
your satisfaction of the provisions set forth in Section 8 (Post-Employment
Transition and Cooperation) shall be a condition to the Company's obligation to
make, or to continue, payments or accommodations to you under this Section 6(b).

In addition, you expressly acknowledge and agree that in the event that you
terminate your employment by submitting your resignation (or other form of
voluntary termination), you will not be entitled to any of the compensation or
accommodations provided for in clauses (i)-(iii) of this Section 6(b).

--------------------------------------------------------------------------------






Notwithstanding anything in this Section 6(b) to the contrary, in the event that
any payments made under this Section 6(b) are paid out in installments rather
than in lump sum, and if the Company determines (A) that at the time your
employment with the Company terminates for any reason other than your death or
disability (as such term is defined under Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code")) or at such other time that the Company
determines to be relevant, you are a "specified employee" (as such term is
defined under Section 409A of the Code) of the Company and (B) that the payments
to be provided to you pursuant to this Section 6(b) are or may become subject to
the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code ("Section 409A Taxes") if
provided at the time otherwise required under this Section 6(b), then such
payments shall be delayed until the date that is six months after date of your
"separation from service" (as such term is defined under Section 409A of the
Code) with the Company, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes (the
"Payment Delay Period").

Accepted and agreed to:

    

--------------------------------------------------------------------------------

Michelle A. Peluso           

--------------------------------------------------------------------------------

Michael E. Haefner
Senior Vice President, Human Resources
Sabre Inc.
As agent for Travelocity.com LP

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



Addendum to Letter Employment Agreement of December 1, 2003
